NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2688
                                       ___________

                                    ASIA JOHNSON,
                                              Appellant

                                             v.

                          GERMAN AEROSPACE CENTER
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:18-cv-00899)
                       District Judge: Honorable Mark R. Hornak
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 4, 2018
             Before: SHWARTZ, KRAUSE and FUENTES, Circuit Judges

                             (Opinion filed: October 5, 2018)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Asia Johnson, proceeding pro se and in forma pauperis, appeals from the District

Court’s order dismissing her complaint for failure to state a claim. For the reasons

detailed below, we will affirm.

       Johnson sued defendant German Aerospace Center for allegedly creating an

artificial sun, which, she asserted, blocks the rays of the “real” sun. Johnson claimed that

this artificial sun brought on a heatwave that caused her to “almost pass[] out” on July 4,

2018, and killed 33 people in Canada. Compl. at 5. Among other damages, she sought

the return of “real” sunlight. The District Court granted Johnson’s request to proceed in

forma pauperis, concluded that Johnson had failed to state a claim for relief, and

dismissed the complaint with prejudice under 28 U.S.C. § 1915.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review an order

dismissing a complaint pursuant to 28 U.S.C § 1915 for failure to state a claim under the

same de novo standard of review that we use to review an order dismissing a complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). See generally Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although pro se pleadings are held to

“less stringent standards than formal pleadings drafted by lawyers,” Haines v. Kerner,

404 U.S. 519, 520 (1972) (per curiam), “pro se litigants still must allege sufficient facts

in their complaints to support a claim,” Mala v. Crown Bay Marina, Inc., 704 F.3d 239,

245 (3d Cir. 2013).

                                                2
       We agree with the District Court that Johnson failed to state a claim on which

relief could be granted under 28 U.S.C. § 1915. Johnson sued the defendant on the

grounds that the defendant had created “the world’s largest artificial sun blocking the real

sun” and thereby caused a heat wave. These allegations simply do not state a plausible

claim for relief. See Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a

plausible claim for relief will . . . be a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.”); cf. Denton v. Hernandez,

504 U.S. 25, 33 (1992) (ruling that a court may dismiss a complaint when the facts

alleged are “wholly incredible”). 1

       Accordingly, we will affirm the judgment of the District Court.




1
 The District Court did not err in dismissing Johnson’s complaint without giving her an
opportunity to amend because it is clear from her filings that amendment would have
been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
                                               3